       Case 1:20-cv-00866-DAD-SAB Document 10 Filed 10/26/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DIDONTAE QUIONE FARMER,                         )   No.: 1:20-cv-00866-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATIONS IN PART, AND
                                                     )   DISMISSING ACTION FOR FAILURE TO
14                                                   )   PROSECUTE AND FAILUR TO OBEY A COURT
     KEN CLARK, et.al.,
                                                     )   ORDER
15                                                   )
                    Defendants.                      )   (Doc. No. 9)
16                                                   )
                                                     )
17
18          Plaintiff Didontae Quione Farmer is appearing pro se and in forma pauperis in this civil rights

19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 20, 2020, the assigned magistrate judge screened plaintiff’s complaint; found it stated

22   no cognizable claims; provided plaintiff with the legal standards that applied to his claims, advising

23   him of the deficiencies that needed to be corrected; and granted him leave to file an amended

24   complaint within thirty days. (Doc. No. 6.) Plaintiff did not file an amended complaint or otherwise
25   respond to the July 20, 2020 screening order. Therefore, on September 1, 2020, the assigned
26   magistrate judge directed plaintiff to show cause within fourteen days why the action should not be
27   dismissed. (Doc. No. 7.) Plaintiff did not respond to that order.
28

                                                         1
        Case 1:20-cv-00866-DAD-SAB Document 10 Filed 10/26/20 Page 2 of 2



1
            On September 28, 2020, the magistrate judge issued findings and recommendations
2
     recommending that this action be dismissed for failure to state a cognizable claim for relief, failure to
3
     comply with a court order, and failure to prosecute. (Doc. No. 9.) The findings and recommendations
4
     were served on plaintiff and contained notice that objections were to be filed within fourteen days.
5
     (Id. at 12.) No objections were filed and the time to do so has expired.
6
            Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this court has conducted a de novo
7
     review of this case. Having carefully reviewed the entire file, the court concludes that the findings and
8
     recommendations are supported by the record and proper analysis with respect to dismissal for failure
9
     to prosecute and failure to obey multiple court orders. Therefore the court finds it is unnecessary to
10
     address whether it is appropriate to dismiss on the additional ground of failure to state a claim.
11
            Accordingly, the court hereby ORDERS that:
12
            1.      The findings and recommendations (Doc. No. 9), issued on September 28, 2020, are
13
                    ADOPTED in part; and
14
            2.      The instant action is dismissed for failure to comply with a court order, and failure to
15
                    prosecute.
16
17
     IT IS SO ORDERED.
18
        Dated:     October 23, 2020
19                                                      UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

                                                         2
